Exhibit 10.14

INDEMNITY AGREEMENT

THIS INDEMNITY AGREEMENT (the “Agreement”) is made and entered into as of
September 24, 2018 (the “Effective Date”) between Roan Resources, Inc., a
Delaware corporation (the “Company”), and Matthew Bonanno (the “Indemnitee”).

WITNESSETH THAT:

A. Experienced and competent persons have become more reluctant to serve
companies as directors, managers or officers unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the entity;

B. The Board of Directors of the Company (the “Board”) has determined that, in
order to attract and retain qualified individuals, the Company will attempt to
maintain on an ongoing basis, at its sole expense, liability insurance to
protect persons serving the Company and its subsidiaries from certain
liabilities. The Amended and Restated Certificate of Incorporation and the
Amended and Restated Bylaws of the Company, as each may be amended from time to
time (the “Organizational Documents”), require indemnification of the officers,
managers and directors of the Company. The Organizational Documents state that
the indemnification provisions contained therein are in addition to any other
indemnification rights of the Indemnitee under any other agreement;

C. Section 145 of the General Corporation Law of Delaware permits the Company to
indemnify and advance defense costs to its officers and directors and to
indemnify and advance expenses to persons who serve at the request of the
Company as directors, officers, employees, or agents of other corporations or
enterprises;

D. It is reasonable, prudent and necessary for the Company to contractually
obligate itself to indemnify, and to advance Expenses on behalf of, such persons
so that they will serve or continue to serve the Company free from undue concern
that they will not be so indemnified;

E. This Agreement is supplemental to the Organizational Documents of the Company
and any resolutions adopted pursuant thereto, and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of the Indemnitee
thereunder;

F. The Indemnitee is willing to serve, or to continue to serve, or to take on
additional service for, the Company or its affiliates or other Enterprise (as
defined below) as a director on condition that the Indemnitee be indemnified,
and in consideration for being indemnified, as provided for in this Agreement.

NOW, THEREFORE, in consideration of the Indemnitee’s agreement to serve or
continue to serve as a director after the date hereof, the parties hereto agree
as follows:

1. Definitions. For purposes of this Agreement:

(a) “Chancery Court” means the Delaware Court of Chancery.



--------------------------------------------------------------------------------

(b) “Change of Control” means a change in control of the Company occurring after
the Effective Date of a nature that would be required to be reported in response
to Item 5.01 of Current Report on Form 8-K (or in response to any similar item
on any similar schedule or form) promulgated under the Securities Exchange Act
of 1934 (the “Act”), whether or not the Company is then subject to such
reporting requirement; provided, however, that, without limitation, a Change of
Control shall be deemed to have occurred if after the Effective Date (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Act) becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities of the Company representing greater than fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
securities without the prior approval of at least two-thirds of the members of
the Board of Directors in office immediately prior to such person attaining such
percentage; (ii) the Company is a party to a merger, consolidation, sale of
assets or other reorganization, or a proxy contest, as a consequence of which
members of the Board of Directors in office immediately prior to such
transaction or event constitute less than a majority of the Board of Directors
thereafter; or (iii) during any period of two consecutive years, individuals who
at the beginning of such period constituted the Board of Directors (including
for this purpose any new director whose election or nomination for election by
the Company’s shareholders was approved by a vote of at least a majority of the
directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board of
Directors.

(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
the Indemnitee.

(d) “Enterprise” shall mean the Company and any other limited liability company,
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise that the Indemnitee is or was serving at the express written request
of the Company as a director, manager, officer, employee, agent or fiduciary.

(e) “Enterprise Fiduciary” means a person who is or was serving as a director,
manager, officer, employee or agent of an Enterprise, or, while serving as a
director, manager, officer, employee or agent of an Enterprise, is or was
serving as a tax matters partner of the Company or, at the request of the
Company, as a director, manager, officer, tax matters partner, employee,
partner, manager, fiduciary or trustee of any affiliate of the Company or any
other Enterprise.

(f) “Expenses” shall include all direct and indirect costs including, but not
limited to, reasonable attorneys’ fees, retainers, court costs, transcript
costs, fees of experts, witness fees, advisory fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, bond premiums, the costs of collecting, processing,
producing, and hosting electronic materials and documents, and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating,
participating, or being or preparing to be a witness in a Proceeding. Expenses
also shall include expenses incurred in connection with any appeal resulting
from any Proceeding, including without limitation the premium, security for, and
other costs relating to any cost bond, supersedeas bond, or other appeal bond or
its equivalent. The parties agree that for the purposes of any advancement of
Expenses for which Indemnitee has made written request to the Company in
accordance with this Agreement, all Expenses included in such request that are
certified by affidavit of Indemnitee’s counsel as being reasonable shall be
presumed conclusively to be reasonable.

 

2



--------------------------------------------------------------------------------

(g) “Final Adjudication” shall mean a final judicial decision from which there
is no further right to appeal.

(h) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of public companies, fiduciary duties, indemnity matters
and corporation and limited liability company law, and neither presently is, nor
in the past five years has been, retained to represent: (i) the Company or the
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement, unless the party with whom counsel had a conflict of interest agrees,
in such party’s sole discretion, to waive such conflict. The Company agrees to
pay the reasonable fees of the Independent Counsel referred to above.

(i) “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation (including
any corporate internal investigation), inquiry, administrative hearing or any
other actual, threatened or completed proceeding, whether brought by or in the
right of the Company or otherwise and whether civil, criminal, administrative or
investigative, in which the Indemnitee was, is or will be involved as a party,
witness or otherwise, by reason of the fact that the Indemnitee is or was an
Enterprise Fiduciary, by reason of any action taken by the Indemnitee or of any
inaction on the Indemnitee’s part while acting as an Enterprise Fiduciary, or by
reason of the fact that the Indemnitee is or was serving at the request of the
Company as a director, manager, officer, employee, agent or fiduciary of another
limited liability company, corporation, partnership, joint venture, trust or
other Enterprise; in each case whether or not the Indemnitee is acting or
serving in any such capacity at the time any liability or expense is incurred
for which indemnification can be provided under this Agreement; including one
pending on or before the date of this Agreement, but excluding one initiated by
the Indemnitee pursuant to Section 8 of this Agreement to enforce the
Indemnitee’s rights under this Agreement.

2. Indemnification of the Indemnitee. The Company hereby agrees to indemnify the
Indemnitee to the fullest extent permitted by applicable Delaware law as it
currently exists and to such greater extent as applicable law may hereafter
permit, with respect to claims asserted from and after the Effective Date, which
claims relate to any act or alleged act of Indemnitee, or other event,
regardless of whether any such act, alleged act or event occurred prior to or
after the Effective Date, but subject to the limitations expressly provided in
this Agreement. The Company shall be deemed to have requested the Indemnitee to
serve as fiduciary of an employee benefit plan whenever the performance by the
Indemnitee to the Company also imposes duties on, or otherwise involves services
by the Indemnitee to the plan or participants or beneficiaries of the plan. In
such case, the Indemnitee shall be deemed to be an “Enterprise Fiduciary.”
Excise taxes assessed on the Indemnitee with respect to an employee benefit plan
pursuant to applicable law shall constitute “fines” within the meaning of
Sections 2(a) and 2(b). In furtherance of the foregoing indemnification, and
without limiting the generality thereof:

 

3



--------------------------------------------------------------------------------

(a) Proceedings Other Than Proceedings by or in the Right of the Company. The
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 2(a) to the extent that the Indemnitee was or is a party or is
threatened to be made a party to, or otherwise requires representation of
counsel in connection with, any Proceeding (other than an action by or in the
right of the Company which is governed by Section 2(b) below) by reason of the
fact that the Indemnitee is or was an Enterprise Fiduciary or by reason of any
action alleged to have been taken or omitted in such capacity, against losses,
Expenses, judgments, fines, damages, penalties, interest, liabilities and
amounts paid in settlement actually and reasonably incurred by the Indemnitee in
connection with such Proceeding if the Indemnitee acted in good faith and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe that the Indemnitee’s conduct was
unlawful. The termination of any Proceeding by judgment, order, settlement,
conviction or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that the Indemnitee did not act in good faith and
in a manner which the Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company, and, with respect to any criminal action or
proceeding, had reasonable cause to believe that the Indemnitee’s conduct was
unlawful.

(b) Proceedings by or in the Right of the Company. The Indemnitee shall be
entitled to the rights of indemnification provided in this Section 2(b) to the
extent that the Indemnitee was or is a party or is threatened to be made a party
to, or otherwise requires representation of counsel in connection with, any
threatened, pending or completed action, suit or proceeding, by or in the right
of the Company to procure a judgment in its favor by reason of the fact that the
Indemnitee was or is an Enterprise Fiduciary, or by reason of any action alleged
to have been taken or omitted in such capacity, against losses, Expenses,
judgments, fines, damages, penalties, interest, liabilities and amounts paid in
settlement actually and reasonably incurred by the Indemnitee in connection with
such action, suit or proceeding if the Indemnitee acted in good faith and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company and except that no indemnification shall be made in
respect of any claim, issue or matter as to which the Indemnitee shall have been
adjudged to be liable to the Company unless and only to the extent that the
Indemnitee obtains a Final Adjudication that, despite the adjudication of
liability but in view of all the circumstances of the case, the Indemnitee is
fairly and reasonably entitled to indemnity for such losses, Expenses,
judgments, fines, damages, penalties, interest, liabilities or amounts paid in
settlement, as applicable. Action taken or omitted by the Indemnitee with
respect to any employee benefit plan in the performance of the Indemnitee’s
duties for a purpose reasonably believed by the Indemnitee to be in the interest
of the participants and beneficiaries of the plan shall be deemed to be for a
purpose that is in, or not opposed to, the best interests of the Company.

(c) Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
To the extent that the Indemnitee is successful, on the merits or otherwise, in
any Proceeding, the Indemnitee shall be indemnified with respect to Expenses to
the maximum extent permitted by this Agreement and by Delaware law if greater,
against all Expenses actually and

 

4



--------------------------------------------------------------------------------

reasonably incurred by the Indemnitee or on the Indemnitee’s behalf in
connection with the successful resolution of a Proceeding. If the Indemnitee is
not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify the Indemnitee against all Expenses
actually and reasonably incurred by the Indemnitee or on the Indemnitee’s behalf
in connection with each successfully resolved claim, issue or matter. For
purposes of this Section and without limitation, the termination of any claim,
issue or matter in such a Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter.

3. Insurance.

(a) If available, the Company shall maintain an insurance policy or policies
providing liability insurance for Enterprise Fiduciaries which is at least as
favorable to the Indemnitee as the policy in effect on the Effective Date and
for so long as the Indemnitee’s services are covered pursuant to this Agreement,
regardless of whether the Company would have the power to indemnify such
Enterprise Fiduciaries against such liability under the provisions of this
Agreement; provided and to the extent that such insurance is available on a
reasonable commercial basis, as determined by the Board. To the extent that the
Company maintains an insurance policy or policies providing liability insurance
for its Enterprise Fiduciaries, the Indemnitee shall be covered by such policy
or policies to the maximum extent permitted under its or their terms. However,
the Indemnitee shall continue to be entitled to the indemnification rights
provided pursuant to this Agreement regardless of whether liability or other
insurance coverage is at any time obtained or retained by the Company.

(b) In the event of and immediately upon a Change of Control, Company (or any
successor to the interests of Company by way of merger, sale of assets, or
otherwise) shall be obligated to continue, procure, and otherwise maintain in
effect for a period of six (6) years from the date on which such Change of
Control is effective a policy or policies of insurance (which may be a “tail”
policy) (the “Change of Control Coverage”) providing Indemnitee with coverage
for losses from alleged wrongful acts occurring on or before the effective date
of the Change of Control. If such insurance is in place immediately prior to the
Change of Control, then the Change of Control Coverage shall contain limits,
retentions or deductibles, terms and exclusions that are no less favorable to
Indemnitee than those set forth above. Each policy evidencing the Change of
Control Coverage shall be non-cancellable by the insurer except for non-payment
of premium. No such policy shall contain any provision that limits or impacts
adversely any right or privilege of Indemnitee given by this Agreement.

4. Contribution.

(a) Whether or not the indemnification provided in Sections 2 and 3 hereof is
available, in respect of any Proceeding in which the Company is jointly liable
with the Indemnitee (or would be if joined in such Proceeding), the Company
shall pay, in the first instance, the entire amount of any judgment or
settlement of such action, suit or proceeding without requiring the Indemnitee
to contribute to such payment and the Company hereby waives and relinquishes any
right of contribution it may have against the Indemnitee. The Company shall not
enter into a settlement of any Proceeding in which the Company is jointly liable
with the Indemnitee (or would be if joined in such Proceeding) unless such
settlement provides for a full and final release of all claims asserted against
the Indemnitee.

 

5



--------------------------------------------------------------------------------

(b) Without diminishing or impairing the obligations of the Company set forth in
Section 4(a), if, for any reason, the Indemnitee shall elect or be required to
pay all or any portion of any judgment or settlement in any Proceeding in which
the Company is jointly liable with the Indemnitee (or would be if joined in such
Proceeding), the Company shall contribute to the amount of Expense, judgments,
fines and settlements actually and reasonably incurred and paid or payable by
the Indemnitee in proportion to the relative benefits received by the Company
and all officers, directors, managers or employees of the Company, other than
the Indemnitee, who are jointly liable with the Indemnitee (or would be if
joined in such Proceeding), on the one hand, and the Indemnitee, on the other
hand, from the transaction from which such Proceeding arose; provided, however,
that the proportion determined on the basis of relative benefit may, to the
extent necessary to conform to law, be further adjusted by reference to the
relative fault of the Company and all officers, directors, managers or employees
of the Company other than the Indemnitee who are jointly liable with the
Indemnitee (or would be if joined in such Proceeding), on the one hand, and the
Indemnitee, on the other hand, in connection with the events that resulted in
such Expense, judgments, fines or settlement amounts, as well as any other
equitable considerations which the law may require to be considered. The
relative fault of the Company and all officers, directors, managers or employees
of the Company, other than the Indemnitee, who are jointly liable with the
Indemnitee (or would be if joined in such Proceeding), on the one hand, and the
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary and the degree to which their conduct is active or passive.

(c) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to the Indemnitee
for any reason whatsoever, the Company, in lieu of indemnifying the Indemnitee,
shall contribute to the amount incurred by the Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and the Indemnitee
as a result of the event(s) and/or transaction(s) giving cause to such
Proceeding; and/or (ii) the relative fault of the Company (and its directors,
managers, officers, employees and agents) and the Indemnitee in connection with
such event(s) and/or transaction(s).

5. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee is, by reason of
the Indemnitee’s status as an Enterprise Fiduciary or a former Enterprise
Fiduciary, a witness in any Proceeding to which the Indemnitee is not a party,
the Indemnitee shall be indemnified by the Company against all Expenses actually
and reasonably incurred by the Indemnitee or on the Indemnitee’s behalf in
connection therewith.

 

6



--------------------------------------------------------------------------------

6. Advancement of Expenses.

(a) Notwithstanding any other provision of this Agreement, the Company shall
advance all Expenses incurred by or on behalf of the Indemnitee in connection
with any Proceeding to the fullest permitted by applicable Delaware law by
reason of the fact that the Indemnitee is or was an Enterprise Fiduciary, within
20 days after the receipt by the Company of a statement or statements from the
Indemnitee requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding. Such statement or statements
shall reasonably evidence the Expenses incurred by the Indemnitee and shall
include or be preceded or accompanied by an undertaking by or on behalf of the
Indemnitee to repay any Expenses advanced if it shall ultimately be determined
by a Final Adjudication that the Indemnitee is not entitled to be indemnified
against such Expenses. Indemnitee shall not be required to provide any
documentation or information to the extent that the provision thereof would
undermine or otherwise jeopardize attorney-client privilege. Any advances and
undertakings to repay pursuant to this Section 6 shall be unsecured and interest
free.

(b) The indemnification, advancement of Expenses and other provisions of this
Section 6 are for the benefit of the Indemnitee, the Indemnitee’s heirs,
successors, assigns and administrators and shall not be deemed to create any
rights for the benefit of any other persons.

7. Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for the Indemnitee
rights of indemnity that are at least as favorable as those rights permitted
under the Organizational Documents and public policy of the State of Delaware.
Accordingly, the parties agree that the following procedures and presumptions
shall apply in the event of any question as to whether the Indemnitee is
entitled to indemnification under this Agreement.

(a) To obtain indemnification under this Agreement, the Indemnitee shall submit
to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to the Indemnitee and
is reasonably necessary to determine whether and to what extent the Indemnitee
is entitled to indemnification. The Secretary of the Company shall, promptly
upon receipt of such a request for indemnification, advise the Board in writing
that the Indemnitee has requested indemnification. Any Expenses incurred by the
Indemnitee in connection with his request for indemnification hereunder shall be
borne by the Company. Notwithstanding the foregoing, any failure or delay in
providing such request shall not relieve the Company of any liability that it
may have to Indemnitee hereunder unless, and to the extent, that such failure
actually prevents the Company from defending or assuming the defense of any such
Proceeding.

(b) Upon written request by the Indemnitee for indemnification pursuant to the
first sentence of Section 7(a) hereof, a determination with respect to the
Indemnitee’s entitlement thereto shall be made in the specific case by one of
the following four methods, which shall be at the election of the Board: (i) by
a majority vote of the Disinterested Directors, even though less than a quorum,
(ii) by a committee of Disinterested Directors designated by a majority vote of
the Disinterested Directors, even though less than a quorum, (iii) if there are
no Disinterested Directors or if the Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to the Indemnitee, or (iv) if so directed by the Board, by

 

7



--------------------------------------------------------------------------------

the Company’s shareholders. Notwithstanding the foregoing, in the event that a
Change of Control has occurred, a determination with respect to the Indemnitee’s
entitlement to indemnification shall be made by Independent Counsel (selected by
Indemnitee) in a written opinion to the Board of Directors of the Company, a
copy of which shall be delivered to the Indemnitee.

(c) If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 7 hereof (except for in the case of a
Change of Control), the Independent Counsel shall be selected as provided in
this Section 7(c). The Independent Counsel shall be selected by the Board. The
Indemnitee may, within 10 days after such written notice of selection shall have
been given, deliver to the Company a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 1 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If a written objection is made and substantiated,
the Independent Counsel selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit. If, within 20 days after submission by the Indemnitee of a
written request for indemnification pursuant to Section 7(a) hereof, no
Independent Counsel shall have been selected and not objected to, either the
Company or the Indemnitee may petition the Chancery Court for resolution of any
objection which shall have been made by the Indemnitee to the Company’s
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the court or by such other person as the court
shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 7(b) hereof. The Company shall pay any and all reasonable fees and
Expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 7(b) hereof, and the Company shall
pay all reasonable fees and Expenses incident to the procedures of this
Section 7, regardless of the manner in which such Independent Counsel was
selected or appointed.

(d) The Company agrees that if there is a Change in Control of the Company
(other than a Change in Control which has been approved by a majority of the
Company’s Board of Directors who were directors immediately prior to such Change
in Control) then with respect to all matters thereafter arising concerning the
rights of the Indemnitee to indemnification under this Agreement or any other
agreements, the Organizational Documents or any other document now or hereafter
in effect relating to such indemnification, the Company shall seek legal advice
only from Independent Counsel selected by Indemnitee. The Company agrees to pay
the reasonable fees of the Independent Counsel referred to above and to
indemnify fully such counsel against any and all expenses (including attorneys’
fees), claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

(e) Neither the failure of the Company (including its Disinterested Directors, a
committee of such directors, Independent Counsel, or its shareholders) to have
made a determination prior to the commencement of a Proceeding that
indemnification of the Indemnitee is proper in the circumstances under the
applicable standard of conduct set forth in this Agreement, nor an actual
determination by the Company (including its Disinterested Directors, a committee
of such Disinterested Directors, Independent Counsel, or the Company’s
shareholders) that the Indemnitee has not met the applicable standard of conduct
shall create a presumption that the

 

8



--------------------------------------------------------------------------------

Indemnitee has not met the applicable standard of conduct, or, in the case of a
suit brought by the Indemnitee, be a defense to such suit. In any suit brought
by the Indemnitee to enforce a right to indemnification or to an advancement of
Expense hereunder, or brought by the Company to recover an advancement of
Expense pursuant to the terms of an undertaking, the burden of proving that the
Indemnitee is not entitled to be indemnified or to such advancement of Expense,
under this Section 7(e) or otherwise shall be on the Company.

(f) the Indemnitee shall be deemed to have acted in good faith if the
Indemnitee’s action or inaction is based on the records or books of account of
the Enterprise, including financial statements, or on information supplied to
the Indemnitee by the officers or managers of the Enterprise in the course of
their duties, or on the advice of legal counsel for the Enterprise or on
information or records given or reports made to the Enterprise by an independent
certified public accountant or by an appraiser or other expert selected with
reasonable care by the Enterprise. In addition, the knowledge and/or actions, or
failure to act, of any other director, manager, officer, agent or employee of
the Enterprise shall not be imputed to the Indemnitee for purposes of
determining the right to indemnification under this Agreement. Whether or not
the foregoing provisions of this Section 7(f) are satisfied, it shall in any
event be presumed that the Indemnitee has at all times acted in good faith and
in a manner the Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company and, with respect to any criminal Proceeding, that
the Indemnitee had no cause to believe that the Indemnitee’s conduct was
unlawful. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.

(g) the Indemnitee shall cooperate with the person, persons or entity making
such determination with respect to the Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination. Any
Independent Counsel or member of the Board shall act reasonably and in good
faith in making a determination regarding the Indemnitee’s entitlement to
indemnification under this Agreement. Any costs or Expense incurred by the
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to the Indemnitee’s entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold the Indemnitee harmless therefrom.

(h) The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any action, claim or
proceeding to which the Indemnitee is a party is resolved in any manner other
than by adverse judgment against the Indemnitee (including, without limitation,
settlement of such action, claim or proceeding with or without payment of money
or other consideration) it shall be presumed that the Indemnitee has been
successful on the merits or otherwise in such action, suit or proceeding. Anyone
seeking to overcome this presumption shall have the burden of proof and the
burden of persuasion by clear and convincing evidence.

 

9



--------------------------------------------------------------------------------

(i) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of the Indemnitee to
indemnification or create a presumption that the Indemnitee did not act in good
faith and in a manner which the Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that the Indemnitee had reasonable cause to believe that the
Indemnitee’s conduct was unlawful.

8. Remedies of the Indemnitee.

(a) If a claim under this Agreement is not paid in full by the Company within 60
days after a written claim has been received by the Company, except in the case
of a claim for an advancement of Expenses, in which case the applicable period
shall be 20 days, the Indemnitee may at any time thereafter bring suit against
the Company to recover the unpaid amount of the claim. If successful in whole or
in part in any such suit, or in a suit brought by the Company to recover an
advancement of Expenses pursuant to the terms of an undertaking, the Indemnitee
shall be entitled to be paid also the reasonable Expenses of prosecuting or
defending such suit. In any suit brought by the Indemnitee to enforce a right to
indemnification hereunder (but not in a suit brought by the Indemnitee to
enforce a right to an advancement of Expenses) it shall be a defense that, in
accordance with the procedures, presumptions and provisions set forth in this
Agreement, the Indemnitee has not met any material applicable standard for
indemnification set forth in this Agreement under procedures and provisions set
forth herein. In any suit brought by the Company to recover an advancement of
Expenses pursuant to the terms of an undertaking, the Company shall be entitled
to recover such Expenses upon a Final Adjudication that the Indemnitee has not
met any material applicable standard for indemnification set forth in this
Agreement at the Effective Date.

(b) In the event that a determination shall have been made pursuant to
Section 7(b) of this Agreement that the Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 8
shall be conducted in all respects as a de novo trial on the merits, and the
Indemnitee shall not be prejudiced by reason of the adverse determination under
Section 7(b).

(c) If a determination shall have been made pursuant to Section 7(b) of this
Agreement that the Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding commenced pursuant to
this Section 8, absent (i) a misstatement by the Indemnitee of a material fact,
or an omission of a material fact necessary to make the Indemnitee’s
misstatement not materially misleading in connection with the application for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

(d) In the event that the Indemnitee, pursuant to this Section 8, seeks a
judicial adjudication of the Indemnitee’s rights under, or to recover damages
for breach of, this Agreement, or to recover under any directors’ and officers’
liability insurance policies maintained by the Company, the Company shall pay on
the Indemnitee’s behalf, in advance, any and all Expenses (of the types
described in the definition of “Expenses” in Section 1 of this Agreement)
actually and reasonably incurred by the Indemnitee in such judicial
adjudication, regardless of whether the Indemnitee ultimately is determined to
be entitled to such indemnification, advancement of Expenses or insurance
recovery.

 

10



--------------------------------------------------------------------------------

(e) The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 8 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.

(f) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding.

9. Non-Exclusivity; Insurance; Subrogation.

(a) The rights of indemnification, advancement of Expenses and other rights of
the Indemnitee under this Agreement shall be in addition to any other rights to
which an the Indemnitee may be entitled under any agreement, including (i) the
Organizational Documents; (ii) pursuant to those rights adopted by any vote of
the shareholders; (iii) as a matter of law; or (iv) otherwise, as to actions in
the Indemnitee’s capacity as an Enterprise Fiduciary. No amendment or
modification of this Agreement or of any provision hereof shall limit or
restrict any right of the Indemnitee under this Agreement in respect of any
action taken or omitted by such the Indemnitee in the Indemnitee’s capacity as
an Enterprise Fiduciary prior to such amendment, alteration or repeal. To the
extent that an amendment or modification of the Organizational Documents,
whether by law, amendment or otherwise, or an amendment to Delaware law, permits
greater indemnification than would be afforded currently under this Agreement,
it is the intent of the parties hereto that the Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change. No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

(b) If, at the time of the receipt of a notice of a claim pursuant to the terms
hereof, the Company has director and officer liability insurance in effect, the
Company shall give prompt notice of the commencement of such claim to the
insurers in accordance with the procedures set forth in the respective policies.
The Company shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of such policies.

(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

(d) The Company’s obligation to indemnify or advance Expenses hereunder to the
Indemnitee who is or was serving at the request of the Company as an Enterprise
Fiduciary to an Enterprise other than the Company shall be reduced by any amount
the Indemnitee has actually received as indemnification or advancement of
Expenses from such other Enterprise.

 

11



--------------------------------------------------------------------------------

(e) Any indemnification pursuant to this Agreement shall be made only out of the
assets of the Company, including any insurance purchased and maintained by the
Company for such purpose, it being agreed that the Company’s shareholders shall
not be personally liable for such indemnification and shall have no obligation
to contribute or loan any monies or property to the Company to enable it to
effectuate such indemnification.

(f) the Indemnitee shall not be denied indemnification in whole or in part under
this Agreement because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement as in effect at the time of the
transaction.

10. Exception to Right of Indemnification. Notwithstanding any provision in this
Agreement, the Company shall not be obligated under this Agreement to make any
indemnity in connection with any claim made against the Indemnitee:

(a) for which payment has actually been made to or on behalf of the Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount paid under any insurance policy or other indemnity
provision; or

(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by the Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law; or

(c) in connection with any Proceeding (or any part of any Proceeding) initiated
by the Indemnitee, against the Company or its directors, managers, officers,
employees or other indemnitees, unless (i) the Board authorized the Proceeding
(or any part of any Proceeding) prior to its initiation or (ii) the Company
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Company under applicable law.

11. Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue until six years after the Indemnitee has ceased
to be an Enterprise Fiduciary of the Company (or is or was serving at the
request of the Company as an Enterprise Fiduciary another Enterprise) and shall
continue thereafter so long as the Indemnitee shall be subject to any Proceeding
(or any proceeding commenced under Section 7 hereof) by reason of the fact that
the Indemnitee is or was an Enterprise Fiduciary, whether or not the Indemnitee
is acting or serving in any such capacity at the time any liability or Expense
is incurred for which indemnification can be provided under this Agreement. This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the parties hereto and their respective successors (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives.

12. Security. To the extent requested by the Indemnitee and approved by the
Board, the Company may at any time and from time to time provide security to the
Indemnitee for the Company’s obligations hereunder through an irrevocable bank
line of credit or other collateral. Any such security, once provided to the
Indemnitee, may not be revoked or released without the prior written consent of
the Indemnitee.

 

12



--------------------------------------------------------------------------------

13. Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it hereby in order to induce
the Indemnitee to serve as a director of the Company, and the Company
acknowledges that the Indemnitee is relying upon this Agreement in serving as
such Enterprise Fiduciary of the Company.

(b) This Agreement and the Organizational Documents constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof.

14. Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
Without limiting the generality of the foregoing, this Agreement is intended to
confer upon the Indemnitee indemnification rights to the fullest extent not
prohibited by law. In the event any provision hereof conflicts with any
applicable law, such provision shall be deemed modified, consistent with the
aforementioned intent, to the extent necessary to resolve such conflict.

15. Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

16. Notice By the Indemnitee. the Indemnitee agrees promptly to notify the
Company in writing upon being served with or otherwise receiving any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or matter which may be subject to indemnification
covered hereunder. The failure to so notify the Company shall not relieve the
Company of any obligation which it may have to the Indemnitee under this
Agreement or otherwise unless and only to the extent that such failure or delay
materially prejudices the Company.

17. Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent:

 

13



--------------------------------------------------------------------------------

(e) To the Indemnitee at the address set forth below the Indemnitee signature
hereto.

To the Company at:

Roan Resources, Inc.

14701 Hertz Quail Springs Pkwy

Oklahoma City, OK 73134

Fax: 405-753-9041

Attention: General Counsel

or to such other address as may have been furnished to the Indemnitee by the
Company or to the Company by the Indemnitee, as the case may be.

18. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. This Agreement may also be executed and
delivered by facsimile signature and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

19. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

20. Governing Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The Company and the Indemnitee hereby irrevocably and
unconditionally (a) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court and
not in any other state or federal court in the United States of America or any
court in any other country, (b) consent to submit to the exclusive jurisdiction
of the Chancery Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (c) appoint, to the extent such party is not
otherwise subject to service of process in the State of Delaware, irrevocably
The Corporation Trust Company, 1209 Orange Street, City of Wilmington, County of
New Castle, Delaware 19801 (as such address may be changed from time to time by
such agent) as its agent in the State of Delaware as such party’s agent for
acceptance of legal process in connection with any such action or proceeding
against such party with the same legal force and validity as if served upon such
party personally within the State of Delaware, (d) waive any objection to the
laying of venue of any such action or proceeding in the Chancery Court, and
(e) waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Chancery Court has been brought in an improper or
inconvenient forum.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

ROAN RESOURCES, INC. By:  

/s/ David Edwards

Name:   David Edwards Title:   Chief Financial Officer INDEMNITEE

/s/ Matthew Bonanno

Matthew Bonanno Address:

 

 

 

 

 

15